Case 1:20-cv-10639-TLL-PTM ECF No. 1-6 filed 03/09/20 PagelD.35 Page1of3

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
NORTHERN DIVISION

DONALD J. ROBERTS, II, and
GUN OWNERS OF AMERICA, INC.,

Plaintiffs,
Case No.
Vv.
Hon.
U.S. JUSTICE DEPARTMENT,

BUREAU OF ALCOHOL, TOBACCO, FIREARMS
AND EXPLOSIVES, and

REGINA LOMBARDO, in her official capacity as
Acting Director, Bureau of Alcohol, Tobacco,
Firearms, and Explosives,

 

Defendants.
Kerry L. Morgan (P32645) Robert J. Olson
PENTIUK, COUVREUR & KOBILJAK, P.C. William J. Olson
2915 Biddle Avenue, Suite 200 Jeremiah L. Morgan
Wyandotte, MI 48192 WILLIAM J. OLSON, P.C.
Main: (734) 281-7100 370 Maple Avenue West, Ste 4
F: (734) 281-2524 Vienna, VA 22180
KMorgan@pck-law.com T: (703) 356-5070
*Counsel for Plaintiffs T: (540) 450-8777

F: (703) 356-5085
wjo@mindspring.com
Of Counsel

 

EXHIBIT C TO COMPLAINT

 
_ Case 1:20-cv-10639-TLL-PTM ECF No. 1-6 filed 03/09/20. Pagelb.36.. Page 2 of 3

 

   
 

 

Field Operations
January 16, 2020

-700000:ARG-
5350

MEMORANDUM TO: All Directors, os

 

FROM: _ Deputy Assistant Director (10) —
Office of Field Operations

 

SUBJECT: NICS Altemative Permit Sempling Initiative

The Gun Control Act at 18 U.S.C. § 922(0), generally requires FFLs to initiate NICS
SONOS ie ae ee fine
922(t)(3), the law allows an exception to the NICS ch quire. ide
qualifying State-issued permits to possess, carry, or acquire

within the past 5 years by the State in which the transfer is to take place

alternatives to a NICS check if the law of the State provides that such a x

Pees nly BOs, 0 ee ea Sunte Ox Nocal oye une Oars)

that possession of a firearm by te applicant would bein volton 0 rF
local law. See 27 CER. § 478.102(6)1)._ Ee

 

 
Case 1:20-cv-10639-TLL-PTM ECF No: 1-6. filed-03/09/20. PagelD.37 Page 3.01 Bccqemprumes

All Directors, Industry Operations

2. The sampling will be conducted during all firearms compliance inspections initiate : oo

licensees.

between January 21 and April 24, 2020, where the FFLs conduct transfers tonon-

3, The sampling will only occur during inspections already identified throughdomain

assessments. Area offices should not alter their plans addressing how they will =
complete their domain assessment priorities. _ oe

4. During inspections, IOIs will use a systematic sampling method by reviewing ATF : s : ; _

Forms 4473 and identifying 5 percent of transactions during the inspection period
where firearms were acquired using a NICS alternative permit inlieu ofthe FFL
conducting a background check. IOIs should always round upward when calculating —
the 5 percent sample size. _ . oe

5. [Ols will conduct NICS re-checks through the LEEP portal for the sample of :
transactions identified. If the NICS re-check results ina denial or requires further
research, IOIs will do the necessary research and work with counsel to determine if
the transferee is prohibited.

§. Ifa transferee is found to be prohibited, the IOI will generate a suspicious activity
report to their CGIC group for further investigation and, if appropriate, send a
referral to the State authority that issued the permit in accordance with the
procedures outlined in the [O Manual.

7. The CGIC shall provide the suspicious activity report and supporting investigative
documentation to the NICS coordinator who shall proceed followingthe same
protocol, per ATF O 3140.14, as in a delayed denial with a substantiated disability. _
However, if the prohibition is a state violation only, the CGIC should refer the matter _
to the appropriate local law enforcement authority, 8

8. 101s should not enter purchaser or transaction information into Spartan if the _

_ purchaser is not found to be prohibited. = Se

9. No later than May 30", 2020, each field division will send consolidated results i
digital format using the worksheets provided to fmsisb@atfgov. Field divi
should also inform FMS of any significant findings as they are identified.

Your assistance in completing this sampling is appreciated and will help | ‘ie

Operations better identify possible concerns related to issuance and use of
alternate permits to acquire firearms without a NICS check. Questi

 

    
 
  
  
   
   
